Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 15, 2017

The Court of Appeals hereby passes the following order:

A17A1669. EARL JOENELLE HAWKINS v. THE STATE

      Appellant has filed a Motion For Remand to allow him to develop the record
on his claim of ineffective assistance of counsel. Appellant’s current counsel did not
begin representing Appellant until after the denial of Appellant’s motion for new trial.
Appellant, through his current counsel, raises appellant’s claim of ineffective
assistance of counsel for the first time in the Brief Of Appellant filed
contemporaneously with this motion. The Motion To Remand is hereby GRANTED.


      Appellant’s Motion To Supplement and Appellee’s Motion To Dismiss will be
MOOT upon remand of the case.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/15/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.